Title: 90. A Bill Constituting the High Court of Chancery, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that the Court of Equity, called the High Court of Chancery, consisting of the present three Judges thereof, or their successors, to be appointed, when vacancies happen, in manner herein after directed, of whom any two are declared to be a sufficient number to constitute a court, shall be a Court of Record, and have jurisdiction over all persons, and in all causes now depending, and hereafter to be brought, before them, by subpœna in Chancery, and bill in equity, originally commenced in that court, or removed thither by writs of certiorari, where the matter in controversy shall be equal in value to ten pounds, of current money, or two thousand pounds of tobacco, or, of less value, if the Justices of a county, city, or borough or the vestry of a parish be parties, by appeal from the decrees of the court of any county,  city, or borough, in Chancery, by habeas corpus, and by any other lawful ways or means. The said court shall also take cognizance of suits for alimony and legacies, and all such other matters as the High Court of Chancery in England, by custom, exerciseth jurisdiction in. Every future Judge of the said court shall be chosen out of the Judges of the General Court, or the Court of Admiralty, or such counsel, if such there be, as shall have attended at the bar of this court, or of the General Court, for seven years, and shall be appointed by commission of the Governor, and, before he enter upon the duties of his office, shall give assurance of fidelity to the commonwealth, and also take the oath of office, following: “You shall swear, that well and truly you will serve this commonwealth, in the office of Judge of the High Court of Chancery; and that you will do equal right to all manner of people, great and small, high and low, rich and poor, according to equity and good conscience, and the laws and usages of Virginia, without respect of persons. You shall not take, by yourself, or by another, any gift, fee, or reward of gold, silver or any other thing, directly or indirectly, of any person or persons, great or small, for any matter done, or to be done, by virtue of your office, except such fees or salary as shall be by law appointed. You shall not maintain, by yourself, or by any other, privily or openly, any plea or quarrel depending in the courts of this commonwealth. You shall not delay any person of right for the letters or request of any person, nor for any other cause, and if any letter or request come to you contrary to law, you shall nothing do for such letter or request; but you shall proceed to do the law, any such letter or request notwithstanding. And finally, in all things belonging to your said office, during your continuance therein, you shall faithfully, justly, and truly, according to the best of your skill and judgment, do equal and impartial justice, without fraud, favour, affection, or partiality. So help you God.” Which oath shall be administered in open court, if it be sitting, or, if not, by one of the other Judges who shall give a certificate thereof: And the taking of the said oath, in the former case, or such certificate, in the other, shall be recorded in the said court. And any Judge presuming to execute his office, before he shall have given such assurance of fidelity, and taken the said oath, shall forfeit and pay five hundred pounds, of current money, to the use of the commonwealth. The Judges of the said court shall hold their offices so long as they respectively demean themselves well therein, and shall take precedence in court, according to the order in time of their elections, or nominations in the ballot. This court shall appoint a clerk, when and  so often as that office shall become vacant, who shall continue in office so long as he shall demean himself well therein. They shall also appoint a serjeant at arms, who shall continue in office during their pleasure. Any two Judges of the court may appoint a clerk in the room of him who shall die in vacation, to continue in office until the succeeding term. The clerk may appoint an assistant clerk with the approbation of the court, and not otherwise, to continue in office during the pleasure of his principal. The sheriff of that county in which the court shall sit, and his undersheriffs, or such and so many of them as the court shall direct, shall attend, and obey, this court, as the officers thereof. This court shall sit two terms, in every year at the capitol, in Williamsburg, or at or in such other house or place as the General Assembly shall hereafter appoint; or, if the place appointed, or to be appointed, be destroyed, or be in the power of, or in danger of invasion by, a public enemy, or infected with a contagious or pestilential disease, in a recess of the General Assembly, at such place as the Governor, with advice of the Council, by writ of adjournment which he is hereby empowered to issue, shall direct, until further provision be made by law. The terms shall begin on the fifth day of April and September, or, if that be Sunday, then on the next day, and shall be continued eight days, Sunday excluded, each. Before every term, the clerk shall make out a list of all causes depending in court, which are ready for hearing that term, distributing them, in convenient numbers, amongst the days thereof; and shall deliver subpœnas, for summoning witnesses, to any parties who desire them. The said court may be adjourned by one Judge, before the coming of another, for the same number of days, and all matters depending in it, when the court shall not sit in any term, or shall not continue to sit the whole term, shall stand continued to the next term, in the same manner as the General Court may be adjourned by one or two of the Judges thereof, and as matters depending in that court shall stand continued. A Judge of this court, accused of corruption, oppression, or other maladministration, may be impeached thereof by the House of Delegates before the Court of Appeals, and the impeachment shall be prosecuted, and the delinquent punished, in the like manner as in the case of a Judge of the General Court so impeached, if found guilty.
